Citation Nr: 1507719	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-38 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975, from September 2007 to September 2008, and from February 2010 to January 2011.  The Veteran also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied entitlement to service connection for sleep apnea.  

The Veteran, accompanied by his representative, testified at a video conference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Veteran's claim was remanded by the Board in January 2012 for additional development.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The Board also notes that in a November 2014 letter, the RO proposed reducing the Veteran's VA benefits to recover an overpayment because it appeared that the Veteran had received 75 days of drill pay during Fiscal Year 2013.  In November 2014, the Veteran submitted a letter objecting to the proposed withholding, contending that he did not have 75 training days during Fiscal Year 2013.  The Veteran also requested a hearing.  As a final decision letter has not been completed by the RO, the Board REFERS the matter to the Agency of Original Jurisdiction for consideration of the foregoing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the Veteran's claim in January 2012 for additional development.  In relevant part, the Board requested a medical opinion from the January 2009 VA examiner or, if unavailable, a new VA examination.  The Board requested opinions on whether the Veteran had sleep apnea; if so, whether the sleep apnea had its onset during the Veteran's service from September 2007 to September 2008 or was otherwise a result of service; and if the examiner concluded that it preexisted prior to service whether there was clear that such disability existed prior to service and clear evidence that it was not aggravated beyond its natural progression by service.  In addition, the examination request directed the examiner to provide, "A complete rationale for all opinions expressed must be included in the examination report."

The Veteran was afforded another VA examination in March 2012.  The examiner diagnosed obstructive sleep apnea, but concluded that it was less likely than not that the diagnosed sleep apnea was related to service.  The rationale, however, was simply "no documentation of onset in military."  The examiner also found that it was clear and unmistakable that the sleep apnea preexisted service and was not aggravated beyond its natural progression by service.  The rationale was, "no documentation of aggravation beyond normal progression."  The Board does not find these rationales adequate for adjudication purposes.  The foregoing rationales fail to take into account the Veteran's representations, supported by statements from his wife that his symptoms began or worsened during his service from September 2007 to September 2008.  A statement from a fellow service member discussed how during active service the Veteran snored very loudly and almost every night.  The service member had previously worked in a sleep clinic and was familiar with the symptoms of sleep apnea.  He recommended that the Veteran seek medical help, but the Veteran declined.  Of potential note, a March 2007 VA treatment record (from prior to the Veteran's September 2007 to September 2008 service at issue) included the Veteran's reports that he did snore, was tired during the day, would fall asleep easily when he was not actively doing something, and would fall asleep quickly.  The VA treatment provider's assessment was fatigue and the Veteran was referred for a sleep study.  Subsequent records indicate that letters were sent to the Veteran in April 2007 and May 2007 about participating in a sleep study, but he failed to respond.  A new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his sleep apnea disability.  The examiner is requested to review the claims file and to indicate that such a review has been accomplished.  The examiner should obtain a complete history from the Veteran and conduct a physical examination, with any indicated diagnostic testing.  Thereafter, the examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was incurred in or is otherwise related to any incident of his military service from September 2007 to September 2008?  In that regard, the examiner's attention is directed to the March 2007 VA treatment record referring the Veteran for a sleep study and the Veteran's failure to respond to letters about the sleep study; the Veteran's testimony that the notation in the January 2009 VA examination report should have read February 2008 rather than February 2007 as to when "his Army buddies told him he snored while stationed at Fort McCoy"; the undated letter from the Veteran's wife discussing a worsening of his snoring and other symptoms during his active service from September 2007 to September 2008; and the undated letter from a fellow service member indicating that while stationed with the Veteran at Fort McCoy the Veteran snored very loudly and almost every night.  

(b) If the examiner, after reviewing the Veteran's testimony and medical records, concludes that the Veteran's sleep apnea existed prior to his active service from September 2007 to September 2008, the examiner should offer an opinion regarding whether it is clear (highest degree of medical certainty) that such disability existed prior to active service, and whether it is clear (highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service from September 2007 to September 2008.  The term "aggravation" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  In that regard, the examiner's attention is directed to the above statements from the Veteran and his wife about his symptoms during that period of service.

(c) The examiner also is asked to opine as to whether it is clear (highest degree of medical certainty) that a sleep apnea disability was not aggravated beyond the normal progress of the disorder during or as a result of active service from February 2010 to January 2011.  In that regard, the examiner's attention is directed to the October 2010 private treatment record discussing the Veteran's sleep apnea symptoms and treatment regimen.

(d) Finally, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by zolpidem tartrate that was prescribed during military service, beginning in approximately July 2008.  In that regard, the examiner's attention is directed to the March 2010 VA medical opinion on this issue and the above statements of the Veteran, his wife, and fellow service member.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




